EXHIBIT 3.1 CERTIFICATE OF DETERMINATION OF PREFERENCES OF SERIES B CONVERTIBLE PREFERRED STOCK FOR AUTO UNDERWRITERS OF AMERICA, INC. a California corporation Pursuant to the provisions of Section 401 of the California General Corporation Law, the undersigned, Dean Antonis and Michele Clark, hereby certify that: 1. They are the duly elected and acting President and Secretary, respectively, of AUTO UNDERWRITERS OF AMERICA, INC., a corporation organized and existing under the Corporation Code of the State of California (the “Corporation”). 2. The number of authorized shares of Preferred Stock of the Corporation is 10,000,000, and the number of authorized shares of Series B Convertible Preferred Stock, none of which has been issued, is 4,800,000. 3. Pursuant to authority conferred upon the Board of Directors (the “Board”) by the Amended and Restated Articles of Incorporation of the Corporation (the “Amended and Restated Articles”), the Board adopted resolutions establishing the rights, preferences, privileges and restrictions of, and the number of shares comprising, the Corporation’s Series B Convertible Preferred Stock, which resolutions are attached hereto as Exhibit Aand incorporated by this reference as if fully set forth herein (the “Resolutions”). 4. The undersigned further declare under penalty of perjury under the laws of the State of California that the matters set forth in this Certificate are true and correct of their own knowledge. IN WITNESS WHEREOF, the undersigned officers of the Corporation have executed this Certificate of Determination at San Mateo, California this 9th day of April, By: /s/ Dean Antonis Dean Antonis, President By: /s/ Michele Clark Michele Clark, Secretary Exhibit A RESOLUTIONS OF DETERMINATION OF PREFERENCES OF SERIES B CONVERTIBLE PREFERRED STOCK FOR AUTO UNDERWRITERS OF AMERICA, INC. WHEREAS, the Amended and Restated Articles of Incorporation (the “Amended and Restated Articles”) of Auto Underwriters of America, Inc. (the “Corporation”) provide for a class of its authorized shares known as Preferred Stock, comprising 10,000,000 shares issuable from time to time in one or more series; WHEREAS, the Board of Directors (the “Board”) of the Corporation is authorized to fix the number of shares of any series of Preferred Stock, to determine the designation of any such series, and to determine or alter the powers, preferences, rights, qualifications, limitations and restrictions granted to or imposed upon any wholly unissued series of Preferred Stock including but not limited to the dividend rights, dividend rate and conversion rights, and to fix, alter or reduce the number of shares constituting any such series; WHEREAS, the Board, pursuant to its authority under the Amended and Restated Articles, has previously fixed the rights, preferences, privileges, restrictions and other matters relating to a series of Preferred Stock designated Series A Convertible Preferred Stock (the “Series A Preferred Stock”); and WHEREAS, it is the desire of the Board, pursuant to its authority under the Amended and Restated Articles, to fix the rights, preferences, privileges, restrictions and other matters relating to a series of Preferred Stock to be designated Series B Convertible Preferred Stock as follows. NOW THEREFORE, BE IT RESOLVED, that, pursuant to Article III of the Amended and Restated Articles, the Board does hereby provide for the issue of a new series of Preferred Stock of the Corporation and does hereby fix the rights, preferences, privileges, restrictions and limitations relating to such series of Preferred Stock as follows: 1.Determination. The second series of Preferred Stock is hereby designated Series B Convertible Preferred Stock (the “Series B Preferred Stock”). 2.Authorized Shares. The number of authorized shares constituting the Series B Preferred Stock shall be 4,800,000 shares of such series. Series B Preferred Stock shall have no par value. 3.Dividends. (a)Dividend Rate.
